Citation Nr: 0208940	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945. He was a prisoner-of-war for approximately 12 months. 
This matter comes on appeal from a decision of the Newark, 
New Jersey, VA Regional Office.



FINDING OF FACT

Service-connected PTSD contributed substatially and 
materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to substantiate 
claims.  A review of the claims folder reveals that VA has 
notified the appellant and her representative of the evidence 
necessary to substantiate her claim and VA has obtained all 
relevant evidence.  There is no indication that there is any 
relevant medical evidence available which has not been 
obtained.  The RO considered all of the relevant evidence and 
law and regulations in adjudicating the claim.  The duties to 
assist specified in VCAA are fully satisfied.

The veteran died in August 1993 at the age of 77. The initial 
official death certificate indicates that the cause of death 
was acute cardio-pulmonary arrest due to arteriosclerotic 
cardiac disease as a consequence of Parkinsonism. A revised 
official death certificate added post-traumatic stress 
disorder after Parkinsonism. At the time of the veteran's 
death, service connection was in effect for PTSD, evaluated 
as 100 percent disabling. (Benefits under the provisions of 
38 U.S.C.A. § 1318 have been awarded.) 

Both death certificates were signed by Alex J. Krawczun, 
M.D., who was the veteran's treating physician for several 
years. Dr. Krawczun has submitted statements explaining the 
veteran's physical and mental problems. He has expressed the 
opinion that the veteran died from cardiac failure due to 
arteriosclerotic cardiac disease which was enhanced by 
Parkinsonism, which was enhanced by depression, which was 
enhanced by PTSD. In effect, Dr. Krawczun believes that, 
because of its chronic nature and severity, service-connected 
PTSD played a major role in the veteran's demise. 
Notwithstanding the opinions expressed by a VA physician, 
given the specific circumstances of this case, the Board 
finds it reasonsable to conclude that the debilitating 
effects and general impaurment of health attributable to PTSD 
rendered the veteran less capable of resisting the effects of 
arteriosclerotic cardiac disease and Parkinsonism, the 
diseases primarily causing his death. Accordingly, as PTSD 
was a significant and material factor in the veteran's death, 
service connection for the cause of the veteran's death is in 
order. The benefit of the doubt is resolved in the 
appellant's favor. 38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§ 3.312(c)(3).






ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

